Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 and 20-25 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 14, 20-23 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. No. 2020/0287146 A1), hereafter referred to as Kim.

As to claim 1, Kim discloses an organic light emitting diode display panel (fig 2, panel 100; and [0024]), comprising:
a base substrate (fig 4, 110); 
a pixel definition layer (350) for defining a plurality of subpixels ([0061]) on the base substrate (110);
a plurality of organic light emitting diodes respectively in the plurality of subpixels (fig 4, OLED 310; [0055] and [0060]); and 
a first inorganic encapsulating layer (fig 4, 180; [0058]) between the base substrate (110) and the pixel definition layer (350) configured to encapsulate the plurality of organic light emitting diodes (310) in the plurality of subpixels ([0061] and [0040]);
wherein the pixel definition layer (350) comprises a plurality of pixel definition blocks spaced apart from each other (figs 3-4 show this feature, specifically figure 4 is the cross section of IV-IV’ of figure 3 and figure 3 show that there are multiple elements DCP and each one of the DCP include the blocks spaced apart from each other), each of the plurality of 
the first inorganic encapsulating layer (180) comprises a plurality of first inorganic encapsulating blocks (each element DCP shown in figure 3 includes a block of layer 180), each of the plurality of first inorganic encapsulating blocks (180) is between the base substrate (110) and one of the plurality of pixel definition blocks (350) and configured to encapsulate one of the plurality of organic light emitting diodes (310) in one of the plurality of subpixels ([0061]); and 
an orthographic projection of each of the plurality of first inorganic encapsulating blocks (180) on the base substrate (110) substantially covers an orthographic projection of a periphery of one of the plurality of organic light emitting diodes (310) on the base substrate (110). 

As to claim 2, Kim discloses the organic light emitting diode display panel of claim 1 (paragraphs above),
wherein the orthographic projection of each of the plurality of first inorganic encapsulating blocks (fig 4, blocks 180 in each region DCP shown in fig 3) on the base substrate (110) substantially covers an 

As to claim 3, Kim discloses the organic light emitting diode display panel of claim 1 (paragraphs above),
further comprising a second inorganic encapsulating layer (510) on a side of the plurality of organic light emitting diodes (310) and the pixel defining layer (350) distal to the first inorganic encapsulating layer (180);
wherein the second inorganic encapsulating layer (510) is in direct contact with a peripheral part of each of the plurality of first inorganic encapsulating blocks (180) thereby encapsulating the plurality of organic light emitting diodes (310). 

As to claim 4, Kim discloses the organic light emitting diode display panel of claim 3 (paragraphs above),
wherein the second inorganic encapsulating layer (510) is a continuous layer extending throughout the plurality of subpixels (fig 12, DCP including subpixels RGB and figures 3-4 show that the layer 510 is continuous throughout DCP). 

As to claim 5, Kim discloses the organic light emitting diode display panel of claim 3 (paragraphs above),
wherein the second inorganic encapsulating layer (fig 4, 510) comprises a plurality of second inorganic encapsulating blocks (fig 3 shows that each DCP includes a block of layer 510);
each of the plurality of second inorganic encapsulating blocks (510) is in direct contact with a peripheral part of one of the plurality of first inorganic encapsulating blocks (180) thereby encapsulating the plurality of organic light emitting diodes (310); and
an orthographic projection of each of the plurality of second inorganic encapsulating blocks (510) on the base substrate (110) substantially covers a combination of an orthographic projection of one of the plurality of organic light emitting diodes (310) on the base substrate (110), an orthographic projection of one of the plurality of first inorganic encapsulating blocks (180) on the base substrate (110), and an orthographic projection of one of the plurality of pixel definition blocks (350) on the base substrate (110).

As to claim 9, Kim discloses the organic light emitting diode display panel of claim 3 (paragraphs above),

wherein the organic encapsulating layer (530) comprises a plurality of first organic encapsulating blocks (each DCP includes a block of 530), each of which at least partially in a subpixel region (region of OLED 310); and 
an orthographic projection of each of the plurality of first organic encapsulating blocks (530) on the base substrate (110) substantially covers an orthographic projection of one of the plurality of organic light emitting diodes (310) on the base substrate (110). 

As to claim 14, Kim discloses the organic light emitting diode display panel of claim 9 (paragraphs above),
further comprising a third inorganic encapsulating layer (520) on a side of the organic encapsulating layer (530) distal to the base substrate (110). 

As to claim 20, Kim discloses the organic light emitting diode display panel of claim 1 (paragraphs above),


As to claim 21, Kim discloses an organic light emitting diode display panel (fig 2, panel 100; and [0024]), comprising:
a base substrate (fig 4, 110);
a pixel definition layer (350) for defining a plurality of subpixels ([0061]) on the base substrate (110);
a plurality of organic light emitting diodes respectively in the plurality of subpixels (fig 4, OLED 310; [0055] and [0060]);
a first inorganic encapsulating layer (fig 4, 180; [0058]) between the base substrate (110) and the pixel definition layer (350) configured to encapsulate the plurality of organic light emitting diodes (310) in the plurality of subpixels ([0061]);
a second inorganic encapsulating layer (fig 4, layer 510; [0065]) on a side of the plurality of organic light emitting diodes (310) and the pixel definition layer (350) distal to the first inorganic encapsulating layer (180);

a third inorganic encapsulating layer (layer 520; [0065]) on a side of the organic encapsulating layer (530) distal to the base substrate (110). 

As to claim 22, Kim discloses the organic light emitting diode display panel of claim 21 (paragraphs above), 
wherein the pixel definition layer (350) comprises a plurality of pixel definition blocks spaced apart from each other (each DCP includes 350 apart from each other), each of the plurality of pixel definition blocks is configured to define one of the plurality of subpixels ([0061]);
the first inorganic encapsulating layer (180) comprises a plurality of first inorganic encapsulating blocks (each DCP includes a block of 180), each of the plurality of first inorganic encapsulating blocks (180) is between the base substrate (110) and one of the plurality of pixel definition blocks (350) and configured to encapsulate one of the plurality of organic light emitting diodes (310) in one of the plurality of subpixels ([0061]);
an orthographic projection of each of the plurality of first inorganic encapsulating blocks (180) on the base substrate (110) substantially covers 
the second inorganic encapsulating layer (510) is in direct contact with a peripheral part of each of the plurality of first inorganic encapsulating blocks (180) thereby encapsulating the plurality of organic light emitting diodes (310);
the organic encapsulating layer (530) comprises a plurality of first organic encapsulating blocks (each DCP includes a block of 530), each of which at least partially in a subpixel region ([0061] subpixel of OLED 310); and
an orthographic projection of each of the plurality of first organic encapsulating blocks (530) on the base substrate (110) substantially covers an orthographic projection of one of the plurality of organic light emitting diodes (310) on the base substrate (110).

As to claim 23, Kim discloses an organic light emitting diode display apparatus (fig 1, apparatus 1; [0055]), comprising the organic light emitting diode display panel of claim 1 (paragraphs above). 

As to claim 25, Kim discloses a method of fabricating an organic light emitting diode display panel (fig 4 and [0056]), comprising:
forming a pixel definition layer (fig 4, layer 350; [0061]) for defining a plurality of subpixels on a base substrate (110 and [0061]);
forming a plurality of organic light emitting diodes respectively in the plurality of subpixels (OLEDs 310; [0062]-[0064]); and 
forming a first inorganic encapsulating layer (layer 180) between the base substrate (110) and the pixel definition layer (350) configured to encapsulate the plurality of organic light emitting diodes (310) in the plurality of subpixels ([0061]);
wherein forming the pixel definition layer (350) comprises forming a plurality of pixel definition blocks spaced apart from each other (figs 3-4 show this feature, specifically figure 4 is the cross section of IV-IV’ of figure 3 and figure 3 show that there are multiple elements DCP and each one of the DCP include the blocks spaced apart from each other), each of the plurality of pixel definition blocks is formed to define one of the plurality of subpixels ([0061]);
forming the first inorganic encapsulating layer (180) comprises forming a plurality of first inorganic encapsulating blocks (each element DCP shown in figure 3 includes a block of layer 180), each of the plurality 
the first inorganic encapsulating layer (180) is formed so that an orthographic projection of each of the plurality of first inorganic encapsulating blocks on the base substrate (110) substantially covers an orthographic projection of a periphery of one of the plurality of organic light emitting diodes (310) on the base substrate (110). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US Pub. No. 2017/0279057 A1), hereafter referred to as Park.

As to claim 24, Kim discloses the organic light emitting diode display panel of claim 23 (paragraphs above).
Kim does not disclose wherein the organic light emitting diode display apparatus is a wearable display apparatus. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the stretchable display apparatus of Kim in a wearable display apparatus as taught by Park since this will allow for a person to use the display while wearing it.  

Allowable Subject Matter
Claims 6-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest adjacent second inorganic encapsulating blocks of the plurality of second inorganic encapsulating blocks area spaced apart by a first gap in the first substantially non-stretched state, and are spaced apart by a second gap in the second stretched state, the second gap has a second gap distance greater than a first gap distance of the first gap, as claimed in claim 6; each of the plurality of second organic encapsulating blocks is in a gap between adjacent second inorganic encapsulating blocks of the plurality of second . 

Pertinent Art
US 2018/0175311A1 is pertinent because figure 8A shows some of the claimed elements. 
US 2019/0207131A1 is pertinent because it shows a flexible substrate display. 
US 2017/0279057A1 is pertinent because figure 6 shows a pixel defining layer 219, an inorganic layer 206 thereunder, and a second inorganic layer 300 on the side. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/22/2021